The defendant was convicted on both counts under an indictment charging him with distilling prohibited liquor and with unlawfully being in possession of a still.
Complaint is made here that the trial court committed reversible error in admitting, over defendant's objection, testimony to the effect that a still which was found by the officers near defendant's premises "fitted the eyes of a stove in defendant's residence." In the first place, no objection was interposed to the question calling for the testimony, and in the second place, this identical proposition has heretofore been by this court adjudicated adversely to the contention of appellant. Taylor v. State, 18 Ala. App. 439, 93 So. 305. Consequently there was no error in this action of the court.
The testimony in the case, we think, and hold, brings it fairly within the rule laid down in Glaze v. State (Ala.App.)100 So. 629.1 It follows that the trial court properly refused the general affirmative charge requested by defendant.
The statements contained in the oral charge of the court, of which complaint is here made, cannot be reviewed by reason of the fact that no exception was reserved in the manner prescribed by law. Ex parte State ex rel., etc., Montgomery v. State, 204 Ala. 389,85 So. 785.
There appearing no prejudicial error in the record, let the case be affirmed.
Affirmed.
1 Ante, p. 7.